Opinion issued September 24, 2013




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-13-00670-CV
                         ———————————
       NANCY L. HENRY, MS. NANCY’S E-Z OUT BAIL BONDS,
                 AND JOHN L. REEVES, Appellants
                                     V.
           FINANCIAL CASUALTY & SURETY, INC., Appellee



                  On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-16971



                      MEMORANDUM OPINION

     On August 1, 2013, appellants filed a petition for permission to appeal

certain interlocutory orders in this Court, pursuant to TEX. R. APP. P. 28.3.
Appellants, however, do not have the trial court’s permission to appeal such orders.

See TEX. R. APP. P. 28.3(a) (“When a trial court has permitted an appeal from an

interlocutory order, that would not otherwise be appealable, a party seeking to

appeal must petition the court of appeals for permission to appeal.”).

      Accordingly, appellants’ petition for permission is DENIED and any

pending motions are DISMISSED as MOOT.

                                  PER CURIAM

Panel consists of Justices Jennings, Sharp and Brown.




                                          2